Citation Nr: 1511661	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a chest condition.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for migraines.

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia.

6.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge via videoconference in January 2015.  The transcript of the hearing has been associated with the claims file.

The issues of entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At a hearing before the undersigned Veterans Law Judge in January 2015, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hearing loss.

2.  At a hearing before the undersigned Veterans Law Judge in January 2015, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a chest condition.

3.  At a hearing before the undersigned Veterans Law Judge in January 2015, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left foot condition.

4.  At a hearing before the undersigned Veterans Law Judge in January 2015, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for migraines.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a chest condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left foot condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for migraines are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

At the January 2015 Board hearing, the Veteran expressed his desire to withdraw his appeal of the issues of entitlement to service connection for hearing loss, a chest condition, a left foot condition, and migraines.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for a chest condition is dismissed.

The appeal of the issue of entitlement to service connection for a left foot condition is dismissed.

The appeal of the issue of entitlement to service connection migraines is dismissed.




REMAND

A remand is required to obtain a new VA examination of the Veteran's knee.  The most recent VA examination assessing the Veteran's knee was in April 2012.  The Veteran indicated at the January 2015 Board hearing that his knee condition has worsened since the last examination.  The Veteran also indicated that he now has a knee brace that he did not use before the last examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Another psychiatric examination is also required.  The Veteran's treatment records show diagnoses of PTSD.  However, the Veteran underwent VA examinations in August and September 2012.  At the examinations, he was diagnosed with mood disorder and dementia.  However, the examiner did not consider the alleged stressor.

The Veteran submitted a statement in May 2011 where he described two alleged stressors: First, "After returning from a field exercise and the usual cleaning up of equipment we had a stand down time.  After some of our soldiers had consumed a few beers they climbed the water tower and bit the heads off pigeons then turning and shaking them at us.  It was a gruesome sight and the act of their horrendous actions and then taunting us from above was extremely upsetting and caused me to start having anxiety/depression episodes."  The Board notes that there is no other evidence in support of this incident.  The Veteran submitted no other statements from alleged witnesses and there are no records in the Veteran's personnel file or STRs supporting that the incident took place.  The Board concludes that this stressor is unverified.

The second alleged stressor he reported was the following: "Late (approx July/August 1978/1979) at Ft Bragg NC while on a field exercise some [soldiers] found some unexploded ordnances in the woods and brought them back with us into the garrison.  They tored them in some conexes immediately, but after our equipment clean up period we had a small unit party.  The [soldiers] took the duds out of the conexes and displayed them on the ground and the crowd gathered around in a semi-circle.  Somehow, a few minutes later there was a tremendous explosion.  The dud or duds had exploded sending shrapnel and blast waves into the crowd.  One soldier lost an arm and another soldier lost a leg.  Several other soldiers were also wounded, but not critically.  I was scared as a rabbit and ran for my life.  I have not been the same since because I vividly remember the incident."

A request was sent to the Defense Personnel Records Information Retrieval System to verify the stressor.  The following response was provided: "We researched the US Army historical records available to this office and were unable to document the incident described by [the Veteran] pertaining to finding unexploded ordnances in the woods, however, we coordinated our research with the US Army Combat Readiness/Safety Center located at Fort Rucker Alabama.  The Safety Center document that on July 24 1978 a Soldier from the 426th Signal Battalion removed a M72 66mm round from a trash can located behind the 35th Signal Group Consolidated Maintenance Facility Minutes after the removal the round exploded injuring eight Soldiers from the Battalion that were working in the area.  The round had been discovered during a police call and disposed of in the trash can."  The RO found that the "incident described in no way fits the description the Veteran provided to the VA."  The Board does not find that the incident described "in no way fits the description provided by the Veteran."  It seems as if there is some evidence the Veteran witnessed an explosion in July 1978 wherein soldiers were wounded.

However, the Veteran did not explain this alleged stressor at the examinations.  In fact, when asked about a stressor, he stated that he experienced some traumatic events in service but could not recall them.  It is unclear whether the Veteran's dementia would have caused him to forget the alleged incident during the examination.  The examiner opined that the Veteran's mood disorder and dementia were caused by a cerebral aneurism the Veteran suffered.  However, from the reports, it is clear that the alleged stressor was not considered by the examiner.  Therefore, a new examination and opinion should be provided and the examiner should consider the alleged stressor in determining if the Veteran has PTSD.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his left knee.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the left knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  Specifically, the Veteran's statement of May 2011 describing the alleged stressor (the ordinance explosion in July 1978) and the November 2011 response regarding the alleged stressor from the Defense Personnel Records Information Retrieval System should be made available to the examiner.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

b.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completing the above action, the claim must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


